DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on July 25, 2022, the rejections of claims 1-8, 14 and 17-20 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on April 25, 2022 have been withdrawn.
	Applicant’s amendments and arguments have been rendered moot in view of the new or modified ground of rejection given below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US Pub. 2014/0159037; hereinafter “Kwon”).
Kwon discloses [Re claim 17] a thin-film transistor substrate comprising: an active layer (120, 130) on a substrate 110 (page 4, paragraph 50; see fig. 1B), and comprising a semiconductor material layer 120 (oxide semiconductor; page 4, paragraph 54), and a conductor layer 130 (page 4, paragraph 56) that comprises a metal (Al or Ti; page 5, paragraph 59); a gate insulating layer 150 (page 5, paragraph 65) on the active layer (120, 130) (see fig. 1B); and a gate electrode 160 (page 6, paragraph 68) on the gate insulating layer 150 (see fig. 1B), and at least partially overlapping with the active layer (120, 130) (see fig. 1B), wherein the conductor layer 130 directly contacts the gate insulating layer 150 (see fig. 1B).
Kwon discloses [Re claim 18] wherein the conductor layer 130 is on the semiconductor material layer 120 (see fig. 1B).
Kwon discloses [Re claim 19] wherein a thickness of the semiconductor material layer 120 is greater than a thickness of the conductor layer 130 (see fig. 1B).
Kwon discloses [Re claim 20] wherein the semiconductor material layer 120 comprises an oxide semiconductor material (page 4, paragraph 54).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the active layer comprising: a first semiconductor material layer; a conductor layer on the first semiconductor material layer, and consisting a metal; and a second semiconductor material layer on the conductor layer.
Claim 6 recites the first active layer comprises: a first semiconductor material layer; a first conductor layer on the first semiconductor material layer, and consisting a metal; and a second semiconductor material layer on the first conductor layer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-5 and 7-16 variously depend from claim 1 or 6, so they are allowed for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 29, 2022